DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 10/14/2022 is acknowledged.
Claims 10, 13-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made without traverse in the reply filed on 10/14/2022.  Applicant designated claim 10 as reading on the elected species, but elected species B of Figs. 6-8 include a splitter with corrugations whereas non-elected species D of Figs. 11-13 do not have corrugations on the splitter (see Fig. 12)    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 7-9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobita et al (7,784,267).  Tobita et al teach A rotating detonation combustor comprising: a combustion chamber 14 configured for a rotating detonation process to produce a flow of combustion gas; an air plenum 11 configured to contain a volume of air; a flow passage coupled in flow communication between said combustion chamber 14 and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage comprises a plurality of fuel mixing mechanisms 13; a fuel inlet 12 coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms 13 or 24 are configured to mix said airflow and said fuel flow within said combustion chamber; and a splitter 13 at least partially positioned in said flow passage, wherein said splitter 13 or 24 comprises a plurality of splitter fuel mixing mechanisms [note applicant’s disclosed invention has the splitter fuel mixing mechanisms may be considered a subset of the fuel mixing mechanisms and thus the same element number can be used to treat both of them];  wherein said splitter comprises a first end that is substantially planar and an opposing second end [outer trailing edge] that includes said plurality of splitter fuel mixing mechanisms;	 wherein said splitter 13 comprises a plurality of openings [gaps between adjacent vanes 13, see Fig. 3] positioned upstream of said flow passage.  (9) A rotating detonation combustor comprising: a combustion chamber 4 configured for a rotating detonation process to produce a flow of combustion gas; an air plenum 11 configured to contain a volume of air; a first sidewall and a second sidewall that define a flow passage therebetween [see Fig. 1 for the sidewalls of 11, 13]], said flow passage coupled in flow communication between said combustion chamber and said air plenum 11 and configured to channel an airflow from said air plenum; an air flow splitter 13 positioned within said flow passage between said first sidewall and said second sidewall; a plurality of fuel mixing mechanisms 13 coupled to at least one of said splitter and said first and second sidewalls [13 is coupled to both the left and right sidewalls in Fig. 2; note in alternate embodiment Fig. 4, the splitter is 24 and is also coupled to the right sidewall]; and a plurality of fuel inlets 12 coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms 13 are configured to mix said airflow and said fuel flow within said combustion chamber;	   wherein said first and second sidewall include a first plurality of fuel mixing mechanisms 13 is coupled to both the left and right sidewalls in Fig. 2; note in alternate embodiment Fig. 4, the splitter is 24 and is also coupled to the right sidewall] of said plurality of fuel mixing mechanisms, and wherein said splitter includes a second plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms;  	 wherein said splitter includes said plurality of fuel mixing mechanisms, and wherein said first and second sidewall do not include said plurality of mixing mechanisms;
 Claim(s) 1, 7-9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pal et al (2018/0355795).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	Pal et al teach A rotating detonation combustor comprising: a combustion chamber configured for a rotating detonation process to produce a flow of combustion gas; an air plenum [left of 100 in Fig. 1, e.g. may include compressor] configured to contain a volume of air; a flow passage coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage comprises a plurality of fuel mixing mechanisms 180, [Figs. 4-8, inherently perform some mixing due to their shape]; a fuel inlet coupled in flow communication with said flow passage and configured to channel a fuel flow 162, 164 into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber; and a splitter [note that Fig. 22 shows multiple concentric nozzles 124 are separated by splitter 119 and Fig. 12 shows these multiple splitters 119 at least partially positioned in said flow passage, wherein said splitter comprises a plurality of splitter fuel mixing mechanisms [Figs. 4-8];  wherein said splitter comprises a first end that is substantially planar [struts 195 in Fig. 12 are considered the splitter and note these have the splitter fuel mixing mechanisms connected therewith the planar splitter] and an opposing second end that includes said plurality of splitter fuel mixing mechanisms [connected to splitter / struts 195];	 wherein said splitter comprises a plurality of openings 159 positioned upstream of said flow passage.  (9) A rotating detonation combustor comprising: a combustion chamber configured for a rotating detonation process to produce a flow of combustion gas; an air plenum configured to contain a volume of air [left of 100 in Fig. 1, e.g. may include compressor]; a first sidewall and a second sidewall that define a flow passage therebetween, said flow passage coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum; an air flow splitter [see annotations] positioned within said flow passage between said first sidewall and said second sidewall; a plurality of fuel mixing mechanisms 180 [Figs. 4-8] coupled to at least one of said splitter and said first and second sidewalls; and a plurality of fuel inlets 162, 164 coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber;	 wherein said first and second sidewall include a first plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms 180 [Figs. 4-8 – sidewalls include the converging-diverging nozzle];], and wherein said splitter includes a second plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms 180 [Figs. 4-8];	  wherein said splitter includes said plurality of fuel mixing mechanisms, and wherein said first and second sidewall do not include said plurality of mixing mechanisms [e.g. when the sidewalls are purely cylindrical and do not include the converging-diverging nozzle];   
    PNG
    media_image1.png
    402
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    637
    media_image2.png
    Greyscale

Claim(s) 1, 7-9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1069217.  GB ‘217 teaches A rotating detonation combustor comprising: a combustion chamber configured for a rotating detonation process to produce a flow of combustion gas; an air plenum [left of combustion chamber] configured to contain a volume of air; a flow passage coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage comprises a plurality of fuel mixing mechanisms 54 [see annotations of Fig. 4]; a fuel inlet coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber; and a splitter [55 or annotated annular splitter in Fig. 4, compare with 27 in Figs, 1, 2] at least partially positioned in said flow passage, wherein said splitter comprises a plurality of splitter fuel mixing mechanisms 54;  wherein said splitter 54 comprises a first end that is substantially planar and an opposing second end that includes said plurality of splitter fuel mixing mechanisms;	 wherein said splitter comprises a plurality of openings [gaps between vanes 55] positioned upstream of said flow passage.  (9) A rotating detonation combustor comprising: a combustion chamber configured for a rotating detonation process to produce a flow of combustion gas; an air plenum [left of combustion chamber] configured to contain a volume of air; a first sidewall and a second sidewall that define a flow passage therebetween, said flow passage coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum; an air flow splitter [54 or annular splitter as in Figs. 1, 2, 4] positioned within said flow passage between said first sidewall and said second sidewall; a plurality of fuel mixing mechanisms coupled to at least one of said splitter and said first and second sidewalls; and a plurality of fuel 30 inlets coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms 54 are configured to mix said airflow and said fuel flow within said combustion chamber;	  wherein said first and second sidewall include a first plurality of fuel mixing mechanisms 54 of said plurality of fuel mixing mechanisms, and wherein said splitter [54 or annular splitter] includes a second plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms;	  wherein said splitter includes said plurality of fuel mixing mechanisms 54, and wherein said first and second sidewall do not include said plurality of mixing mechanisms.

    PNG
    media_image3.png
    420
    510
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    766
    521
    media_image4.png
    Greyscale

 Claim(s) 1, 7-9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016018172.  WO ‘172 teaches [see annotations – note that Fig. 3 was applied but Fig. 2 is equally applicable and would have analogous annotations.  The main difference being Fig. 3 and Fig. 2 have the opposite direction of the airflow into the combustor.] A rotating detonation combustor comprising: a combustion chamber 2 configured for a rotating detonation process to produce a flow of combustion gas; an air plenum [see annotations] configured to contain a volume of air; a flow passage [see annotations] coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage comprises a plurality of fuel mixing mechanisms [see annotations]; a fuel inlet 5 coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms [see annotations] are configured to mix said airflow and said fuel flow within said combustion chamber; and a splitter at least partially positioned in said flow passage, wherein said splitter comprises a plurality of splitter fuel mixing mechanisms [exit end of splitters];  wherein said splitter comprises a first end that is substantially planar [see annotations] and an opposing second end that includes said plurality of splitter fuel mixing mechanisms;	 wherein said splitter comprises a plurality of openings [multiple openings] positioned upstream of said flow passage:   wherein said splitter comprises a first end that is substantially planar and an opposing second end that includes said plurality of splitter fuel mixing mechanisms;	 wherein said splitter comprises a plurality of openings [multiple defined] positioned upstream of said flow passage  (9) A rotating detonation combustor comprising: a combustion chamber 2 configured for a rotating detonation process to produce a flow of combustion gas; an air plenum [see annotations]configured to contain a volume of air; a first sidewall and a second sidewall that define a flow passage therebetween [see annotations], said flow passage coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum; an air flow splitter [see annotations] positioned within said flow passage between said first sidewall and said second sidewall; a plurality of fuel mixing mechanisms [see annotations] coupled to at least one of said splitter and said first and second sidewalls; and a plurality of fuel inlets 5 coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms [see annotations] are configured to mix said airflow and said fuel flow within said combustion chamber;	  wherein said first and second sidewall include a first plurality of fuel mixing mechanisms [see annotations] of said plurality of fuel mixing mechanisms, and wherein said splitter includes a second plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms [see annotations, when sidewalls also include the axial portion and mixing mechanisms];	  wherein said splitter includes said plurality of fuel mixing mechanisms, and wherein said first and second sidewall do not include said plurality of mixing mechanisms [when the sidewalls are deemed to be purely radial];    (16) A turbine engine assembly comprising: a rotating detonation combustor, wherein each rotating detonation combustor comprises: a combustion chamber configured for a rotating detonation process to produce a flow of combustion gas; an air plenum configured to contain a volume of air; a flow passage coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage comprises a plurality of fuel mixing mechanisms; a fuel inlet coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber; and a turbine [of turbomachine] coupled downstream from said rotating detonation combustor, said turbine [of turbomachine] configured to receive the flow of combustion gas, wherein each rotating detonation combustor further comprises a centerline axis [dashed], wherein said air plenum [see annotations] is oriented perpendicular to said combustion chamber, and wherein said flow passage is oriented perpendicular to said centerline axis.  (20) A turbine engine assembly comprising: a rotating detonation combustor, wherein each rotating detonation combustor comprises: a combustion chamber configured for a rotating detonation process to produce a flow of combustion gas; an air plenum configured to contain a volume of air; a flow passage coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage comprises a plurality of fuel mixing mechanisms; a fuel inlet coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber; and a turbine coupled downstream from said rotating detonation combustor, said turbine [of turbomachine] configured to receive the flow of combustion gas, wherein said combustion chamber comprises an end wall that at least partially defines said flow passage
    PNG
    media_image5.png
    826
    515
    media_image5.png
    Greyscale

 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11-12 is/are rejected under 35 U.S.C. 1021 or in the alternative 35 USC 103 as being unpatentable over  CN 102588145 (Dong).
Excerpt from page 3 of the machine translation:  
“In the above-mentioned accompanying drawing: 1 air, 2 premixed gas, 3 detonation combustion gas, 4 rotation detonation wave ejectors, 5 lobe nozzles with injectors, 6 interior ram air duct; 7 outer shroud lobe nozzles with injectors, the multi-modal detonation combustion of 8 expandings chamber, 9 expanding jet pipes, 10 vortex intake ducts, 11 outer shroud casings, 12 outer shroud ram air duct; 13 rotation detonation gas outlets, 14 annular phase place detonation wave control system, 15 annular phase place detonation waves, 16 jet pipe venturis, 17 phase vectors detonation waves; 18 fuel oil inlet pipes, 19 fuel oil outlet tubes, 20 ultrasonic generators, 21 semicircle pipeline fluidized beds, 22 fuel pumps; 23 fuel oil ejectors, 24 fuel oil fuel tanks, 25 catalyzer, 26 injection intakepories, 27 intake ducts” 
Dong teaches the claimed invention using Interpretations 1 or 2:   	A rotating detonation combustor comprising: a combustion chamber configured for a rotating detonation process to produce a flow of combustion gas; an air plenum 1 configured to contain a volume of air; a flow passage coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage comprises a plurality of fuel mixing mechanisms 5 or 7; a fuel inlet [not specifically shown, but inherent as 2 is premixed fuel and air] coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber [includes 3, 9]; and a splitter [see annotations] at least partially positioned in said flow passage, wherein said splitter comprises a plurality of splitter fuel mixing mechanisms.  (9) A rotating detonation combustor comprising: a combustion chamber configured for a rotating detonation process to produce a flow of combustion gas; an air plenum 1 configured to contain a volume of air; a first sidewall and a second sidewall [see annotations] that define a flow passage therebetween, said flow passage coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum; an air flow splitter [see annotations] positioned within said flow passage between said first sidewall and said second sidewall; a plurality of fuel mixing mechanisms 5 or 7coupled to at least one of said splitter and said first and second sidewalls; and a plurality of fuel inlets [not shown] coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber;	  wherein said first and second sidewall include a first plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms [sidewall interpreted include 5 or 7];, and wherein said splitter includes a second plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms;	 wherein said splitter includes said plurality of fuel mixing mechanisms 5 or 7, and wherein said first and second sidewall do not include said plurality of mixing mechanisms [sidewall interpreted to not include 5, 7];

    PNG
    media_image6.png
    504
    726
    media_image6.png
    Greyscale

Dong do not clearly teach a plurality of fuel inlets [not shown] though each of the premixed gas flows 2 requires fuel to be delivered to them.  It would have been obvious to one of ordinary skill in the art to employ a plurality of fuel inlets in order to utilize an arrangement that allows distributing the fuel circumferentially for good mixing and/or combustion to form the premixed fuel/air flows.

    PNG
    media_image7.png
    512
    701
    media_image7.png
    Greyscale
 
 Claim(s) 1, 7-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1069217 in view of Holley et al (2018/0274442) and WO 2014/129920 and in view of Markowski (3,2811,277).  GB ‘217 is anticipatory for Fig. 4.  For Figs. 1, 2, GB ‘217 teaches the claimed invention but do not necessarily teach a plurality of fuel mixing mechanisms and/or a plurality of splitter fuel mixing mechanisms nor plurality of fuel mixing mechanisms coupled to at least one of said splitter and said first and second sidewalls; nor wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber;	  wherein said first and second sidewall include a first plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms, and wherein said splitter includes a second plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms;	 nor   wherein said splitter includes said plurality of fuel mixing mechanisms, and wherein said first and second sidewall do not include said plurality of mixing mechanisms
Holley ‘442 teaches in a rotating detonation combustor using a plurality of fuel mixing mechanisms 622 and plurality of fuel mixing mechanisms coupled to at least one of said splitter and said first and second sidewalls; and wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber;	  wherein said first and second sidewall include a first plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms 622;	 nor   wherein said splitter includes said plurality of fuel mixing mechanisms, and wherein said first and second sidewall do not include said plurality of mixing mechanisms.  It is noted that Holley ‘442 discloses the textured surface / obstacles prevent detonation from propagation upstream and are located anywhere upstream of the detonation, including in the mixture channel [see paragraph 0059] and note that 230 in Fig. 2C may be construed as the mixture channel as it receives both the fuel 226 and air].  Since the obstacles / texture surface have a e.g. corrugated shape, these inherently act as fuel mixing mechanisms as they inherently disturb the flow in the downstream direction and act as e.g. turbulators which enhance mixing – compare with WO ‘920 who uses an analogous structure and are taught to produce turbulence.  Markowski [Figs. 40, 41] teach analogous obstacles / texture surface that have a e.g. corrugated shape or bumps and teach these are turbulators that increase the mixing with fuel [see paragraph bridging cols. 23-24].   It would have been obvious to one of ordinary skill in the art to employ the air flow mechanisms to each of the first and second sidewall, in order to enhance mixing and/or prevent detonation from propagation upstream, as taught by Holley ‘442 and WO ‘920.  Markowski teaching these turbulators increase mixing.  As for applying these to the fuel splitter, it would have been obvious to one of ordinary skill in the art to employ the fuel mixing mechanisms to the flow splitter, forming a plurality of splitter fuel mixing mechanisms, in order to enhance mixing and/or prevent detonation from propagation upstream.  Alternately, Markowski teaches using a plurality of fuel mixing mechanisms [lobed mixers] 164, 166, 169 [Fig. 46] which enhance the mixing of fuel and air.  These fuel mechanisms may be regarded as part of the splitters OR as part of the first and second sidewalls.  It would have been obvious to one of ordinary skill in the art to employ a plurality of fuel mixing mechanisms on the splitter for splitter mixing mechanisms or on the sidewalls or on both, in order to enhance the mixing of fuel and air.
Claim(s) 1, 7-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley et al (2018/0274442) and GB 1069217 and in view of Eyre (2,435,557) and further in view of EITHER WO 2014/129920 and Holley (2018/0274439) and GB 1069217 and in view of Eyre (2,435,557).  Holley ‘442 teaches A rotating detonation combustor comprising: a combustion chamber 200 configured for a rotating detonation process to produce a flow of combustion gas; an air plenum 224 configured to contain a volume of air; a flow passage 230 coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage comprises a plurality of fuel mixing mechanisms 622 [textured surface / obstacles 622 prevent detonation from propagation upstream and are located anywhere upstream of the detonation, including in the mixture channel, see paragraph 0059, and note that 230 in Fig. 2C is construed as the mixture channel as it receives both the fuel 226 and air]; a fuel inlet 226 coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber; and   wherein said splitter comprises a first end that is substantially planar and an opposing second end that includes said plurality of splitter fuel mixing mechanisms;	 wherein said splitter comprises a plurality of openings positioned upstream of said flow passage.  (9) A rotating detonation combustor comprising: a combustion chamber 200 configured for a rotating detonation process to produce a flow of combustion gas; an air plenum 224 configured to contain a volume of air; a first sidewall and a second sidewall that define a flow passage 230 therebetween, said flow passage 230 coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum 224; a plurality of fuel mixing mechanisms 622 coupled to at least one of said splitter and said first and second sidewalls  [textured surface / obstacles 622 prevent detonation from propagation upstream and are located anywhere upstream of the detonation, including in the mixture channel, see paragraph 0059, and note that 230 in Fig. 2C is construed as the mixture channel as it receives both the fuel 226 and air]; and a plurality of fuel inlets 226 coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber;	  wherein said first and second sidewall include a first plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms,    (16) A turbine engine assembly [Fig. 1] comprising: a detonation combustor, wherein each rotating detonation combustor comprises: a combustion chamber 200 configured for a rotating detonation process to produce a flow of combustion gas; an air plenum 224 configured to contain a volume of air; a flow passage 230 coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage comprises a plurality of fuel mixing mechanisms 622; a fuel inlet 226 coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms 622 are configured to mix said airflow and said fuel flow within said combustion chamber; and a turbine 46 coupled downstream from said rotating detonation combustor, said turbine configured to receive the flow of combustion gas, wherein each rotating detonation combustor further comprises a centerline axis [vertical in Fig. 2C], wherein said air plenum 224 [horizontal] is oriented perpendicular to said combustion chamber, and wherein said flow passage 230 is oriented perpendicular to said centerline axis.  (20) A turbine engine assembly [Fig. 1] comprising: a rotating detonation combustor, wherein each rotating detonation combustor comprises: a combustion chamber configured for a rotating detonation process to produce a flow of combustion gas; an air plenum configured to contain a volume of air; a flow passage coupled in flow communication between said combustion chamber and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage 230 comprises a plurality of fuel mixing mechanisms 622; a fuel inlet 226 coupled in flow communication with said flow passage and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber; and a turbine 46 [Fig. 1] coupled downstream from rotating detonation combustor[s], said turbine configured to receive the flow of combustion gas, wherein said combustion chamber comprises an end wall 222 that at least partially defines said flow passage.  In Holley ‘442, the mixture channel was regarded as element 230.  In an analogous rotation detonation engine, Holley ‘439 teaches multiple fuel injection locations 227, 226 with a plurality of fuel injection inlets and identifies mixture channel as 224 and it is noted that this is the analogous location to which the Examiner regards mixture channel as 230 in Holley ‘442.  To the point not already inherent, it would have been obvious to one of ordinary skill in the art to place the corrugations 622 of Holley ‘442 on the sidewalls of the mixing channel 230, as Holley ‘439 clearly teaches the location of the mixture channel includes the radial mixing channel in an analogous rotation detonation engine.  To the point not already inherent, it would have been obvious to employ multiple fuel injection locations as fuel inlets, as taught by Holley ‘439 in order to aid in even distribution of fuel and/or to enhance mixing while reducing the risk of premature detonation / combustion [paragraph 0021].  It is noted that Holley ‘442 discloses the textured surface / obstacles prevent detonation from propagation upstream and are located anywhere upstream of the detonation, including in the mixture channel [see paragraph 0059] and note that 230 in Fig. 2C may be construed as the mixture channel as it receives both the fuel 226 and air].  Since the obstacles / texture surface have a e.g. corrugated shape, these inherently act as fuel mixing mechanisms as they inherently disturb the flow in the downstream direction and act as e.g. turbulators which enhance mixing – compare with WO ‘920 who uses an analogous structure and are taught to produce turbulence.  To the extent not already inherent, it would have been obvious to one of ordinary skill in the art to make the corrugations turbulators and thus flow mixing mechanisms as utilized in the art.  Markowski [Figs. 40, 41] teach analogous obstacles / texture surface that have a e.g. corrugated shape or bumps and teach these are turbulators that increase the mixing with fuel [see paragraph bridging cols. 23-24].   It would have been obvious to one of ordinary skill in the art to employ the air flow mechanisms to each of the first and second sidewall, in order to enhance mixing and/or prevent detonation from propagation upstream, as taught by Holley ‘442 and WO ‘920.  Markowski teaching these turbulators increase mixing.  
Holley ‘442 does not teach the use of a splitter nor a splitter at least partially positioned in said flow passage, wherein said splitter comprises a plurality of splitter fuel mixing mechanisms nor an air flow splitter positioned within said flow passage between said first sidewall and said second sidewall nor splitter includes a second plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms;.  GB ‘217 is cited to teach the use of a splitter 27 in the flow passage prior to entering the rotating detonation combustor 19 of a gas turbine engine but does not teach the splitter is in the radial direction.   Eyre teaches an air plenum [circa 29] configured to contain a volume of air; a flow passage coupled in flow communication between said combustion chamber 30 and said air plenum and configured to channel an airflow from said air plenum, wherein said flow passage comprises a plurality of fuel mixing mechanisms 46; a fuel inlet coupled in flow communication with said flow passage [fuel injected into 46 via burner bolts 79 with perforations 80 which inject fuel into the burner 46 – see dashed lines in Fig. 2; col. 5, lines 5-21; col. 3, lines 36-47] and configured to channel a fuel flow into said flow passage, wherein said plurality of fuel mixing mechanisms are configured to mix said airflow and said fuel flow within said combustion chamber; and a splitter [see annotations] at least partially positioned in said flow passage, where the splitter is in radial direction.  It would have been obvious to one of ordinary skill in the art to employ a radial splitter in the radial flow passage of Holley ‘442, as taught by Eyre, where GB ‘217 is applied as a teaching reference showing that it is well known to utilize a splitter in the flow passage prior to entering the rotating detonation combustor for mixing the fuel and air.  As for the splitter fuel mixing mechanisms / splitter includes a second plurality of fuel mixing mechanisms of said plurality of fuel mixing mechanisms, it is noted that Holley ‘442 would teach that the flow surfaces in the flow passage would benefit from the corrugated  textured surface / obstacles, which not only prevent detonation from propagation upstream but also would function as turbulators and thus inherently operate as flow mixers, as shown by WO’920.  It would have been obvious to employ splitter fuel mixing mechanisms / turbulators, with the structure of Holley’442 to the first and second sidewalls or to the splitter as splitter fuel mixers, or all of these surfaces, in order to enhance fuel mixing and/or detonation from flowing upstream.  


    PNG
    media_image8.png
    700
    609
    media_image8.png
    Greyscale
  
Claim(s) 1, 7-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016018172 in view of Tew et al (6,584,765) .  WO ‘172, as annotated above, has been construed to have both fuel mixing mechanisms on the nozzles as well as splitter mixing mechanisms on the nozzles.  Tew et al teach an analogous shaped splitter / / nozzle configuration 120 which uses lobed mixing mechanisms 190 [see Figs. 10, 11]  for enhanced mixing of the fuel and air.  It would have been obvious to one of ordinary skill in the art to employ the lobed mixing mechanisms for the fuel mixing mechanisms of the splitter, the first sidewall, the second sidewall or all of them, in order to enhance the mixing. 
Claim(s) 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over any rejection applying WO 2016018172 or any rejection applying the Holley combination, as applied above to claim 1, and further in view of Kenyon et al (2009/0266047) and Glaser et al (2011/0126511).  WO ‘172 and the Holley combination teach all the limitations of claims 16, 20 where an individual rotating detonation combustor has the claimed structure but do not a plurality of rotating detonation combustors where each rotating detonation combustor had the structure set forth above.  Kenyon et al teach a plurality of detonation combustors 109 and a turbine coupled downstream from said plurality of detonation combustors, used for power generation.  Glaser et al teach using rotation detonation combustors [see paragraph 0020] to replace pulse detonation combustors.  It would have been obvious to one of ordinary skill in the art to employ a plurality of rotation detonation combustors with a turbine, as taught by Kenyon et al, the equivalence of using rotation detonation vs pulse detonation, being taught by Glaser et al., in order to utilize the power output from the plurality of rotating detonation combustors and thus generate more power than from a single rotating detonation combustor.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

November 4, 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note claim 1 is purely anticipated.  Claim 9 is either inherent or obvious.